DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 11/17/2020, with respect to the rejection(s) of claim(s) 1-3, 7, 10-12, 284-286, 292 and 296 under U.S.C. 102 by Balbierz have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a combination of Balbierz and Petrick.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is “movement restriction device” in claim 1.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.   A “movement restriction device” is disclosed as a generally spherical body that is inflatable or solid (pages 12-15).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 7, 10-12, 286, and 292 are rejected under 35 U.S.C. 103(a) as being unpatentable over US PG Pub No. 2005/0261712 (Balbierz) in view of US Patent No. 5,725,507 (Petrick).
Claim 1 contains lengthy functional recitations that are not given full patentable weight, in that the prior art is not required to disclose the particular use, placement or surgical procedures recited in the claims.  Any prior art disclosing devices capable of being implanted in the recited manner meet the functional requirements of the claim.  
Balbierz discloses spherical devices invaginated in a patient’s stomach wall at various locations, including the fundus region shown in Figure 5.  One spherical device in either of Figures 3 and 5 meets the requirement of a “movement restriction device”, as interpreted under 112, 6th paragraph above, and is capable of being implanted according to the functional language:
“…having a size and shape allowing it to be, when implanted and in use, completely invaginated by the patient's stomach fundus wall without restricting the food passageway, wherein a substantial part of the outer surface of the movement restriction device is adapted to rest against the stomach wall in a position between the patient's diaphragm and at least a portion of the lower part of the invaginated stomach fundus wall, such that movement of the cardiac notch of the patient's stomach towards the patient's diaphragm is restricted, when the movement restriction device is invaginated, to thereby prevent the cardia from sliding through the patient's diaphragm opening into the patient's thorax, so as to maintain the supporting pressure against the patient's cardia sphincter muscle exerted from the patient's abdomen.”
Further in regards to claim 1, Balbierz fails to disclose that the fixation device comprises a blind hole.  Petrick discloses another inflatable implant device (column 1, lines 12-28) and teaches the concept of including a blind hole on the surface of a generally spherical implant (82).  Balbierz discloses the implant is filled with a fluid ([0035]) after insertion into the patient's body through an injection port (48).  Petrick teaches another port on an implant for injecting a fluid into the implant.  The port comprises a blind hole (110) that aligns an injection needle (112) with a self-sealing site (10) (see Figures 5-7; column 7, line 61 to column 8, line 26).  One of ordinary skill in the art at the time the invention was made would have found it obvious to configure the inflation/injection port of the Balbierz implant to have a blind hole, as taught by Petrick, as the modification merely involves a combination of known inflatable implantable devices according to known devices that provides the predictable result of an alignment feature for an inflation needle.  
Regarding claim 2: Balbierz further discloses a first fixation device (i.e. retention band 12 or other retention devices such as sutures or staples [0029]) that functions to secure a movement restriction device (10) in a position (Figs. 3) that restricts the movement of the cardiac notch of the stomach towards the patient's diaphragm ([0026]), with the outer surface of the movement restriction device (10) substantially contacting the patient's stomach fundus wall (F).
Regarding claim 3:  the recitation “non-adjustable from outside the patient’s body when implanted…” is a functional recitation that is not given full patentable weight.  The prior art is not required to explicitly state that the implant is non-adjustable after implantation.  The capability of the movement restriction device (Fig. 3) to be implanted in a manner in which it is no longer adjusted from outside the patient’s body meets the functional claim language.  In an alternate interpretation of this claim, paragraph [0037] states the implant 10 can be solid.
Regarding claims 7 and 10-12: Balbierz further discloses the first and second fixations devices comprise sutures or staples [0029].  The prior art is not required to disclose the particular recited functions of these claims, as the functional limitations are not given full patentable weight.  Nonetheless, Balbierz discloses that the sutures/staples [0029] attach together attach together portions of the fundus stomach wall so as to invaginate the movement restriction device from outside the patient's stomach wall ([0029]) and they secures indirectly or directly, the movement restriction device to the esophagus.  
Regarding claim 286:  these claims merely recite particular positions/arrangements in which the devices are implanted in the patient.  These recitations are directed to the particular intended use of the device and not given patentable weight.  The prior art is not required to disclose the particular positions of the implants in the patient or the manner in which they are secured.  The disclosure of a fixation device (retention band 12) or sutures or staples [0029] meets all the structural requirements of the claims.   
Regarding claim 292: Balbierz further discloses wherein the apparatus is adapted to be filled with a fluid ([0035]) after insertion into the patient's body, wherein the apparatus comprises a chamber (i.e. cavities within device “10”) with an injection port (48), and wherein the chamber is adapted to be filled with a fluid through the injection port.

Claims 293 and 294 are rejected under 35 U.S.C. 103(a) as being unpatentable over Balbierz in view of Petrick, as applied above, and further in view of Forsell (WO 01/58391 Al).   
Regarding 293-294: Balbierz fails to explicitly disclose a sensor sensing at least one of; a physical parameter of the patient or afunctional parameter of the device, wherein at least one functional parameter is correlated to the transfer of energy for charging an internal energy source, and wherein the apparatus further comprises a feedback device for sending feedback information from inside the patient's body to the outside thereof, the feedback an implantable internal control unit for controlling the apparatus in response to the sensor sensing the parameter, wherein the sensor is adapted to sense at least one of; afunctional parameter of the device, a physical parameter of the patient, contraction waves of the esophagus and a parameter directly or indirectly correlated to the food intake of the patient.  
Forsell teaches an internal control unit (36) for controlling the apparatus in response to a sensor (56) sensing the parameter (p28, Ins. 14-16), wherein the sensor (56) is adapted to sense at least one of; a functional parameter of the device, a physical parameter of the patient, contraction waves of the esophagus and a parameter directly or indirectly correlated to the food intake of the patient (p28, Ins. 14-24) and a feedback device (6) for sending information. It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate an internal control unit controlled by a sensor and a feedback device, as taught by Forsell, in the device of Balbierz, in order adjust the movement restriction device depending on the parameters of the stomach of the patient (Forsell: p2, Ins. 18-22).   
Claim 295 is rejected under 35 U.S.C. 103(a) as being unpatentable over Balbierz in view of Petrick, as applied above, and further in view of Sosnowski et al. (US PG Pub No. 2007/0149994 Al).
Balbierz further discloses the apparatus is formed from elastic and/or inelastic material ([0035]); however fails to explicitly disclose the wall of the apparatus comprises at least one of: at least one layer comprising a material selected from a group consisting of: metal, silicon, PTFE, Polyurethane, Teflon®, or a combination of any of metal, silicon, PTFE, Polyurethane and Teflon; and at least one coating, comprising a coating selected from a group consisting of: Parylene coating, Polytetrafluoro ethylene coating, Polyurethane coating, and Multi-layer coating. This claim has been interpreted by the Office as a Markush claim.  Sosnowski, in the same field of art, gastric devices, teaches an apparatus comprising a material (i.e. silicon, polyurethane; [0105]) and a coating comprising a material (i.e. Polytetrafluoroethylene coating; [0020]). Since, both Balbierz and Sosnowski disclose using elastic materials to form an inflatable implant, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a silicon and/or polyurethane material layer and a Polytetrafluoroethylene coating, as taught by Sosnowski, in the apparatus of modified Balbierz, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate a known material on the basis of its known improvements to the art, to provide nothing more than the predictable results of being biocompatible. See MPEP 2143.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749.  The examiner can normally be reached on M-Thurs 8am-2pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH W ALEMAN/Primary Examiner, Art Unit 3771